Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/635093 filed 06/30/2020.     
Claims 29-46 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 29-46 are directed to non-statutory subjectmatter. 
The invention of instant claims is drawn towards a method of treating a patient with inflammatory condition. However, as instantly considered as a whole the claim is drawn towards a combination of a natural correlation and abstract idea without significantly more to make the claims move past these judicial exceptions.
Through 101, inquiry: 
Inquiry : Is the claim directed to a statutory category of invention? 
Yes, the claim is drawn towards a statutory category (a method). 
Inquiry : Does the claim involve a Judicial Exception? 
The claim involves natural correlation.., the amounts of the claimed biomarkers correlation with inflammatory conditions.
Also the claims require and heavily revolve around the calculation of an inflammatory disease activity score. As instantly claimed- determination of this score is an abstract idea/mental process, as instantly claimed which can be performed by the human mind.
Inquiry: Analysis of other factors to determine if the claim qualifies as eligible and issignificantly different than the naturally occurring products or abstract idea. 
In this case, there is not specific measurement method which changes the natural compounds or the natural correlation from its natural state. Further- the treatment as instantly claimed is not specific so this does not change this fact. NSAID is one of the claimed options for treatment, which is very very common and applicant does not even specify how one would actually go about the treatment—even though the instant claims are drawn towards “treatment” in the preamble.
Further, for the calculation of the score/mathematical process. As claimed, specifically in the independent claims—no formula is even claimed—therefore leaving the interpretation of the mathematical score and ones calculation of it open and therefore there is nothing more, nor is no machine claimed that if programmed to make the abstract idea “more” that as instantly claimed a mental process. 
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01.  Also see Parker v. Flook,  and also Alice.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 29, 31, 35-37, 39-42, and 44-46 are rejected under 35 U.S.C. 103(a) as being obvious over  CAVET in US 20110137851 in view of HAMBARDSUYAN in Pretreatment multi-biomarker disaeas activity score and radiographic progression in early RA: results from the SWEFOT trial(as cited on IDS dated 05/26/2021).
	With respect to Claim 29, 37, 42,  CAVET et al. teach of biomarkers useful for diagnosing and assessing inflammatory disease are provided, along with kits for measuring their expression. The invention also provides predictive models, based on the biomarkers, as well as computer systems, and software embodiments of the models for scoring and optionally classifying samples. The biomarkers include at least two biomarkers selected from the DAIMRK group and the score is a disease activity index (DAI)(abstract).  CAVET also teach of a method so treatment for the inflammatory disease(paragraph 0004, 0007 , among others).
	Specifically, CAVET et al. teach of measuring in a blood sample(paragraph 0115, 0132), and calculating the amount of proteins present in the blood(paragraph 0115-0116). Specifically, CAVET et al. teach of detecting EGF and MMP1 and CRP among many others (paragraphs 0053, 0054). CAVET et al. further teach of calculating an inflammatory disease activity score including all of the claimed parts(DAI)(paragraph 0167, 0165, 0166, 0100, 0099, 0223, 0227), and of forming coefficient for different components parts(paragraph 0100), and determination of treatment based on this(paragraph 0156). CAVET et al. further teach of determination of a therapeutic regimen based on this wherein the therapeutic regimen can include DMARD, NSAID or bariatric surgical intervention(paragraph 0136) and administration of the therapeutic regimen(paragraph 0009, and adjustment of it paragraph 0138) . If it is unclear to one of ordinary skill that CAVET teach of utilizing clinical variables in the score or obtaining reference data and determination of a coefficient for the clinical data
HAMBARDUMYAN et al. teach of the calculation of the disease activity score in early RA patients(tile, abstract). The MBDA score is calculated based on 12 markers as instantly claimed (page 1102, right column , paragraph 3). In Table 3, the MBDA score is adjusted to several other clinical variable(bivariate and multivariate methods)(Page 1105 column 1, last paragraph). HAMBARDUMYAM et al. also teach of using completely sets of baseline demographic, serological and radiographic data(Page 1103, column 1, first paragraph)(reference data)(Page 1103, column 2, paragraph 2). It would have been obvious to one of ordinary skill in the art to obtain reference data and utilize clinical variable as done in HAMBARDYMYAN due to the need in the art for better predictors for establishing of prognosis of rheumatoid arthritis at an early stage  (Page 1102, column 1, first paragraph).

With respect to Claim 35, 40,45, CAVET et al. teach of detecting EGF and MMP1 and CRP and SAA1 among many others (paragraphs 0053, 0054, 0016, 0018-0019).
With respect to Claim 36, 41, 46  CAVET et al. teach of detecting EGF and MMP1 and CRP and SAA1 among many others (paragraphs 0053, 0054, 0016, 0018-0019) and also teach of detection of IL6, VEGFA, VCAM1, CHI3L1, RETN and TNFRSF1A(paragraph 0019).
Wit respect to Claim 31, 39, 44 CAVET et al. teach of the inflammatory disease activity bein rheumatoid arthritis(paragraph 0036).


2. Claims 30, 32-34, 38, & 43 are rejected under 35 U.S.C. 103(a) as being obvious over  CAVET in US 20110137851 in view of HAMBARDSUYAN in Pretreatment multi-biomarker disease activity score and radiographic progression in early RA: results from the SWEFOT trial(as cited on IDS dated 05/26/2021) and further in view of KITHARA in “Body Mass Index,Physical Activity  and Serum Markers of Inflammation Immunity and Insulin Resistance” as cited on IDS dated 05/26/2021).

With respect to Claims 30, 32-34, 38, 43, CAVET and HAMBARDSUYAN teach of the claimed invention as shown above and CAVET et al. further teach of using “any” formula or statistical modeal(paragraph 100) which reads on the instant formula adjustments the ability to optimize. They do not however specify “adjustment” of the score as instantly claimed. KITHARA et al. however teach of a method for correlating body mass index physical activity level and serum markers of inflammation(title, abstract, Figure 1). The model used was adjusted by age, sex, cigarette smoking status. Further it includes CRP and leptin- as are instantly claimed biomarkers. KITHARA et al. further teach making statistical adjustments/correction and weighting methods to match factors (abstract), Page 5, paragraph 2, Page 7, paragraph 3, Page 4, first paragraph, Page 5, paragraph 2, discussion). KITHARA do teach of the specifically claimed adjustments exactly- however it would have been obvious to one of ordinary skill in the art to make statistical adjustments/corrections as is done in KITHARA and to optimize these adjustments based on intended purpose due to the advantages this offers with respect to account for all differences in populations (KITHARA, Page 3 and 4, statistical analysis ), and due to the need in the art to develop better ways to study inflammation due to the important role it plays in many chronic diseases(KITHARA, page 2, paragraph 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797